 WILLIAMS & MARCUS CO.211& Marcus Co.andAmalgamated Lithographers, ofAmerica, LocalNo. 14, AFL-CIO, Petitioner.Case No.4-RC-3380,March 27, 1958"SUPPLEMENTAL DECISION AND CERTIFICATIONOF REPRESENTATIVESPursuant to a Decision and Direction of Election issued herein bythe Board on October 23, 1957,1 the Regional Director for the Fourth'Region conducted an election by secret ballot on November' 22,'1957,among the employees in the unit heretofore found appropriate.Upon the conclusion of the election, the parties were furnished with 'a,tally of 'ballots.The tally showed that of the approximately 28,eligible voters, 27 cast ballots, of which 12 were for the Petitioner, 9were against the Petitioner, and 6 were challenged.As the challenged ballots were sufficient in number to affect the'results of the election, the Regional Director investigated the chal-lenges and-thereafter, on February 4, 1958, issued and duly servedon the parties a report and recommendations on challenged ballots 'inwhich he found that the challenges to the ballots of five individualsshould be sustained and that the remaining challenge should be over-decisive of the election.The Employer filed timely exceptions to thereport.The Board has considered the Regional Director's report, the excep-tions, and the entire record in this case, and hereby adopts thefindings and recommendations of the Regional Director.The Petitioner challenged two employees, ink matcher RobertFithian and inkmixer George Zouck, on the ground that their dutieslie outside the lithographic production unit found appropriate by theBoard.The Regional Director would sustain these challenges.TheEmployer excepts.These "employees service and mix and match ink for both theEmployer's offset and letterpress operations. It appears that theyconstitute a department, are separately located and have duties andfunctions dissimilar to those of the lithographic production employees.As the unit herein was limited to lithographic production employees,we find that the inkmen should be excluded and shall sustain thechallenges to their ballots 2The Employer also excepts to the Regional Director's findings thatWilliam O'Keefe, Curtis McCummings, and Francis J. Trabacco werenot employed in the lithography, department.These employees have1Not published.Cf.Court Square Press, Inc.,92 NLRB 1516..120 NLRB No. 38.;.'i 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDworked.in the department when their own work was slow and havebeen encouraged to learn something about the lithographicprocess.However, prior to the election, all were assigned to, and spent themajor portion of their time working in, the Employer's letterpressoperations.Since the election, O'Keefe has become a lithographicplatemakerbut this fact has no bearing on his eligibility to vote inthe election held herein.Accordingly, we shall sustain the chal-lengesto these three ballots.The Employer took no exception to the Regional Director's findingthat the challenge to Irene Gutberlet's ballot should be overruled.However, it excepted to the Regional Director's recommendation that,because itcould not affect the results of the election, her ballot shouldbe-left unopened.The Employer contends that all the ballots shouldbe opened.and counted and, therefore, her ballot could be decisive. Inview of our decision with regard to the other challenges, we shallfollow the Regional Director's recommendation and shall not openand count Gutberlet's ballot.As we are sustaining the challenges to the ballots of five individualsand asthe tally of ballots, therefore, shows that the Petitioner -hasreceived a majority of the valid votes cast in the election, we shall, inaccordance with the recommendations of the Regional Director, cer-tify the Petitioner as the collective-bargaining representative of theemployees in the appropriate unit.[The Board certified Amalgamated Lithographers of America,Local No. 14, AFL-CIO, as the collective-bargaining representativeof all the lithographic production employees at the Employer'sPrimos, Pennsylvania, plant, in the unit heretofore found appro-priate.]MEMBERSRODGERs and FANNING took no part in the consideration ofthe above Supplemental Decision and Certification of Representatives.Local Union No.48, Sheet Metal Workers'International Asso-ciation,AFL-CIO;T. E. Reid,Agent of LocalUnion No. 48,SheetMetalWorkers'International Association,AFL-CIO;Local Union No.48, Sheet Metal Workers'International Asso-ciation,AFL-CIO;T. E. Reid, Agent of Local Union No. 48,SheetMetalWorkers'InternationalAssociation,AFL-CIOandAcousti Engineeringof Alabama, Inc.Cases No. 10-CC-817, 10-CC-318, 10-CB-588, and 10-CB-591.March 28, 1958DECISION AND ORDEROn October 29, 1957, Trial Examiner Herbert Silberman issuedhis Intermediate Report in the above-entitled procecding,, finding120 NLRB No. 34